        Case 2:12-cr-00067-LRH-GWF Document 177
                                            176 Filed 08/03/20
                                                      07/31/20 Page 1
                                                                    3 of 1
                                                                         3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:12-cr-00067-LRH-GWF
 4
                    Plaintiff,                            ORDER
 5
             v.
 6
     DAVID JOHNSON,
 7
                    Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Tuesday, August 4, 2020 at 11:00 a.m., is
                                            behereby
                                               vacatedVACATED,    andtoshall
                                                       and continued         be continued to aatdate
                                                                        ________________         the

12   hourtime
     and   of ___:___  __.m.; or to a time and date convenient to the court.
               to be determined.

13           DATED this ___
                        3rd day of August,
                                   July, 2020.
                                           2020.

14
15
                                                   LARRY R.
                                                   UNITED   HICKSMAGISTRATE JUDGE
                                                          STATES
16                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                      3
